Citation Nr: 0727709	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis, secondary to service-connected residuals of burns 
to heels, feet, and ankles. 

2.  Entitlement to service connection for bilateral ankle 
arthritis, secondary to service-connected residuals of burns 
to heels, feet, and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the veteran 
submitted additional evidence along with a waiver of initial 
RO review.  At the hearing, the veteran and his 
representative clarified that the issues for which favorable 
appellate action was desired were for secondary service 
connection related to his service-connected residuals of 
burns to his bilateral heels, feet, and ankles.  Thus, the 
Board has recharacterized the issues as stated on the first 
page, above.

In November 2006, the Board remanded these matters to the RO 
for additional development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in the April 2007 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.  

In an August 2004 statement, the veteran appears to raise a 
new claim for service connection for post traumatic stress 
disorder.  This matter is referred to the RO for appropriate 
action. 



FINDINGS OF FACT

Bilateral knee arthritis and bilateral ankle arthritis were 
not shown in service or during the first year after service, 
and the only medical evidence on the question of whether 
there is a nexus between these disabilities and the veteran's 
service-connected residuals of burns to heels, feet, and 
ankles weighs against the claims.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral knee 
arthritis, secondary to service-connected residuals of burns 
to heels, feet, and ankles are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006). 

2.  The criteria for service connection for bilateral ankle 
arthritis, secondary to service-connected residuals of burns 
to heels, feet, and ankles are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the RO sent letters to the veteran in March 
2003, September 2005, December 2006 and March 2007 that 
informed the veteran what he needed to substantiate his 
claims for service connection on a direct and secondary 
service basis.  The September 2005 letter provided the 
veteran notice of the specific criteria necessary to 
substantiate his claim for secondary service connection.  
These letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
asked the veteran to send to VA any information in his 
possession pertaining to his claims. The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, a December 2006 letter provided the 
veteran with notice compliant with Dingess/Hartman. In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the criteria for secondary service 
connection or the disability rating and effective date 
elements until after the August 2003 decision on appeal, thus 
the Board finds that a timing error has occurred as to this 
element.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id.

As noted above, notice of the information and evidence 
necessary to establish increased ratings and earlier 
effective dates was not provided to the veteran until the 
December 2006 letter.  As such, the VCAA notice was deficient 
as to timing. Nevertheless, the Board finds that such error 
is not prejudicial to the veteran because in light of the 
denial of the secondary service connection claims being 
decided in the instant decision, any question as to the 
appropriate effective date or disability rating to be 
assigned is rendered moot.  Furthermore, VCAA compliant 
notice was provided to the veteran by the RO in September 
2005 that provided the information necessary to substantiate 
the veteran's claims for secondary service connection. The 
veteran was afforded ample opportunity to respond to each 
letter and the claim was fully developed prior to 
readjudication (as reflected in the April 2007 supplemental 
statements of the case (SSOC)) and recertification of the 
claim.  Moreover, statements made by the veteran during the 
March 2006 Board hearing showed that he had actual knowledge 
of the information required to substantiate his claims for 
secondary service connection.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim. The RO has obtained the veteran's service 
medical records and VA medical records, and arranged for the 
veteran to undergo VA examinations in August 2003, January 
2005, and March 2007; reports of those examinations are of 
record.  In addition, the veteran has submitted his own 
statements in support of his claim.  A transcript of the 
March 2006 Board hearing also is of record.   The veteran 
submitted additional evidence during the hearing along with a 
waiver of initial RO consideration.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional, existing 
records pertinent to the claim on appeal that needs to be 
obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).




II.  Analysis

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).
 
A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 3 8 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Initially the Board notes that the veteran's post-service VA 
medical records contain assessments of degenerative joint 
disease, bilateral knees and degenerative arthrosis, 
bilateral ankles.  However, the service medical records are 
silent regarding any bilateral knee or bilateral ankle 
disability and there is no evidence that the veteran was 
diagnosed with arthritis within one year of discharge from 
service   In addition, the competent medical evidence of 
record does not in any way suggest that the claimed 
disabilities are related to the veteran's active service or 
any incident therein.  Furthermore, during the March 2006 
hearing before the undersigned, the veteran and his 
representative testified that these claims were not for 
direct service connection; the veteran stated they had 
nothing to do with active duty as he never injured his knees 
or ankles in service.  In view of the foregoing, the Board 
finds that service connection for these disabilities on a 
direct or presumptive basis is not warranted.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

The primary basis of the veteran's claims - which he 
clarified during his March 2006 hearing, is that his 
bilateral knee and bilateral ankle arthritis on appeal 
resulted from having to alter his gait due to impairments 
attributable to his service-connected residuals of the burns 
to his feet, ankles, and heels.  Thus, the veteran contends 
that service connection for these disabilities is warranted 
on a secondary basis.  See 38 C.F.R. § 3.310 (2006).

Turning to the relevant medical evidence of record, the Board 
notes that a May 1998 MRI of the left knee joint revealed an 
impression of mild to moderate osteoarthritis in the medial 
and lateral compartment.  

A May 2001 VA urgent care record reflects that the veteran 
reported stepping into a hole while fishing and now 
complained of pain in right knee, lower leg, ankle and foot 
due to injury.  

An April 2002 VA outpatient record reflects that the veteran 
requested new bilateral knee braces.  Pain and tenderness was 
observed on examination and his gait was normal.  He was 
assessed with degenerative joint disease, both knees, and 
requested new bilateral knee braces.  

In May 2002, the veteran presented to the VA urgent care with 
complaints of chronic bilateral knee pain and reported that 
both of his knees had given out on him that morning, which 
caused him to fall.  He was referred to prosthetics for knee 
braces.

During an August 2003 VA examination, the veteran complained 
of arthritis of his ankles and knees, which he attributed to 
his burns.  The veteran indicated that his gait was abnormal 
because of his burns which caused him to put stresses on 
various joints.  The veteran stated that in 1997, his left 
knee gave out and he fell 15 feet down some stairs.  In 2001, 
he developed some right knee pain and there was a fracture of 
the proximal fibula.  He now also has bilateral ankle pain.  
On examination he had some swelling in both feet and legs.  
There were no ulcers.  X-rays of the right ankle showed a 
small calcaneal spur, the left ankle was normal.  X-rays of 
the right knee showed some medial joint space narrowing and 
the left knee showed some medial joint space narrowing and 
patellar spurring.  The examiner recommended a joints 
examination to determine if there was a relationship to the 
burns. 

A September 2003 VA orthopedic record reflects that the 
veteran reported suffering burns to both feet and his lower 
extremities in Vietnam.  He complained of painful scars to 
both of his feet that cause him to walk abnormally.  
Examination of the feet revealed scarring over the forefoot 
on the left, medially and over the forefoot on the right.  
The examiner reported that the veteran moved both ankles 
normally, forefeet and hindfoot were supple, and there were 
no abnormal calluses on the planter aspect of the foot.  The 
examiner opined that the biggest problem appeared to be 
ongoing pain in both knees.  The examiner reported that the 
veteran is convinced and wanted the examiner to state that 
the arthritis in his knees had developed because of the 
abnormal way he walked.  In response to his request, the 
examiner reported that he advised the veteran very strongly 
that there was no way he could make that statement with any 
degree of certainty.  The examiner reported evidence of 
severe degenerative arthritis, both knees, for this age 
group.  X-rays of the ankles, bilaterally, appeared normal.  

During a January 2005 VA joints examination, the veteran 
reported problems with both knees and both ankles for 
approximately seven years.  He wears bilateral knee braces 
and complained of pain in his knees, as well as stiffness and 
swelling of his ankles.  The veteran reported episodes where 
he had fallen dating back to 1997 with his knees.  The 
examiner noted his history of significant burns to his lower 
extremities.  The examiner noted prior x-rays of the 
veteran's ankles showed soft tissue swelling on the left and 
normal findings on the right and knee x-rays showed mild 
medial joint line narrowing, bilaterally.  On examination, 
the examiner reported that the veteran's gait was odd, but 
not antalgic.  He did not find contractures of either ankle 
or either knee based on scars.  The diagnosis was mild 
bilateral degenerative arthrosis of the knees and significant 
evidence of degenerative arthrosis of the ankles.  The 
examiner opined that it was as likely as not that the veteran 
has mediated pain secondary to significant burns which leads 
to swelling of the lower extremities.  He further opined that 
he found no evidence that the had an altered gait pattern 
that would precipitate advanced arthritis either in the knees 
or ankles.  In addition, the examiner stated that there was 
no radiographic or physical examination evidence of 
disproportion of arthrosis at that time. 

A January 2005 VA pain management record reflects that the 
veteran was assessed with degenerative joint disease of the 
bilateral knees with previous positive response to Celebrex.
 
A March 2005 VA outpatient record reflects that the veteran 
was assessed with osteoarthritis of both knees.  

An April 2005 VA electromyography record confirmed that the 
veteran had peripheral neuropathy, bilateral lower 
extremities..  

A September 2005 VA physical therapy record reflects that the 
veteran underwent a left total knee arthroplasty. 

A March 2007 VA joints examination report reflects that the 
veteran provided his military history, including the chemical 
explosion in which he sustained significant burns to his 
lower extremities.  The veteran stated that as soon as the 
explosion happened, he began to have problems with his knees 
and ankles.  He denied any bony injuries during the explosion 
and denied any fractures or other injuries of the bones 
themselves that would predispose him to degenerative disease.  
The veteran stated that he feels the problem with his foot 
and ankles began at the time of the chemical explosion 
because he was not able to wear shoes for three to four 
years.  The veteran stated that the onset of the knee and 
ankle pain after the explosion was slow and gradual and there 
were no specific injuries to the knees or ankles themselves.  
He denies any injuries to the knees or ankles since military 
discharge.  The veteran complained of bilateral knee and 
ankle pain all day.  A thorough examination of the veteran's 
knees and his ankles was performed and x-rays of the knees 
and ankles were taken.  The examiner diagnosed severe 
degenerative joint disease of the bilateral knees and mild 
degenerative joint disease of the bilateral ankles.  He noted 
that the veteran has had a left total knee replacement.  The 
examiner pointed out that he thoroughly reviewed the claims 
file in coming to his conclusions.  The examiner opined that 
it was less likely than not that the veteran's bilateral knee 
and ankle condition, as described, has anything to do with 
the burns he sustained while in the service.  The veteran did 
experience significant burns to his body, which were seen on 
examination today.  However, most of these burns appear to be 
superficial and even if they were not superficial, the 
examiner opined that he still did not believe they have 
anything to do with the veteran having degenerative disease 
of his joints.  He further opined that he did not believe 
that these burns predisposed the veteran whatsoever to any 
sort of arthritis, and that the veteran's current arthritis 
is completely independent of the burns that he previously 
experience.  The examiner noted that he explained this to the 
veteran when he examined him.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for secondary service connection.  In March 2007, the VA 
examiner specifically addressed the matter of secondary 
service connection and opined that it was less likely than 
not that the veteran's bilateral knee and bilateral ankle 
conditions on appeal were the result of his service-connected 
residuals of burns of the feet, ankles, and heels.  He 
further opined that the service-connected burns (and 
residuals thereof) did not predispose the veteran to any 
arthritis and that the veteran's current bilateral knee and 
bilateral ankle arthritis were disabilities independent of 
his service-connected residuals of burns.  In other words, 
regardless of the veteran's service-connected residuals of 
burns, his arthritis of the bilateral knees and ankles 
occurred separately and followed a natural progress; hence, 
these conditions were not the result of or aggravated by his 
service-connected residuals of burns.  The Board ascribes 
great probative value to the March 2007 VA examiner's 
opinion, inasmuch as it was arrived at following the review 
of the veteran's medical history documented in the claims 
file. 

In addition, although the January 2005 VA examiner provided a 
limited opinion,  the Board finds it very probative in light 
of the veteran's assertions during the March 2006 hearing 
that his current service-connected burn disability caused him 
to favor certain body parts (i.e. in the way he walked or his 
weight distribution), such that it would predispose him to 
arthritis in his knees and ankles.  In this regard, the 
January 2005 VA examiner reported that the veteran's gait was 
odd, but not antalgic and thus he opined that he found no 
evidence that the veteran had an altered gait pattern that 
would precipitate advanced arthritis either in the knees or 
ankles.  Hence, the Board finds that medical opinions of 
record weigh against each of the claims on appeal. The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  The medical opinions were based on a 
complete rationale and as such the opinions are probative.  
Furthermore, the Board notes that none of the medical 
evidence currently of record includes any contrary opinion 
(i.e., one that actually supports either of the claims), and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such opinion.

The Board also observes that the veteran has repeatedly 
reported and told VA physicians that his service-connected 
burns caused his bilateral knee and ankle conditions on 
appeal; however, he lacks the necessary medical expertise to 
render a competent opinion regarding the a relationship 
between a medical condition and a service-connected 
disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Board also points out that no VA physician responded back in 
agreement with the veteran nor have they even so much as 
speculated to a possible connection.  Indeed, when the 
veteran requested a VA orthopedic physician to basically 
accept his assertions as his own, the VA physician very 
clearly advised the veteran that he did not support his 
contentions.  Moreover, the same VA orthopedic physician 
appeared to indicate that the veteran's arthritis was related 
to age.  In sum, as noted above, the record contains 
absolutely no probative evidence supporting the veteran's 
theory of entitlement.

Under these circumstances, the claims for secondary service 
connection for  bilateral knee arthritis and for bilateral 
ankle arthritis, both as secondary to service-connected 
residuals of burns to heels, feet, and ankles must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral knee arthritis, secondary to 
service-connected residuals of burns to heels, feet, and 
ankles is denied.
 
Service connection for bilateral ankle arthritis, secondary 
to service-connected residuals of burns to heels, feet, and 
ankles is denied. 
 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


